Citation Nr: 0329181	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-15 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a colon disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to a rating higher than 40 percent for 
prostatitis.


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active duty from December 1943 to March 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Philadelphia, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO issued a decision in January 2002 denying 
service connection for a colon disorder and a bilateral foot 
disorder, and confirming and continuing a noncompensable 
(i.e., 0 percent) rating for prostatitis.

In a more recent decision in February 2003, the RO increased 
the rating for the prostatitis to 40 percent, while 
continuing to deny the claims for service connection for the 
colon disorder and bilateral foot disorder.


REMAND

The veteran maintains that he has a colon condition and a 
bilateral foot condition which had their onset in service.  A 
review of the record discloses one in-service episode of 
treatment for blisters of the feet in July 1944.  The feet 
were found to be normal on an examination in March 1946 for 
service separation.  There were no documented complaints, 
findings or treatments for any colon or gastrointestinal 
defects during service.  

There is medical evidence of record confirming the veteran's 
treatment since August 2000 for a chronic ulcer of the right 
fourth interspace secondary to arthritis of the feet.  No 
medical evidence has been provided documenting any current 
gastrointestinal disorders.  The veteran's treating 
podiatrist did not comment on the etiology of the bilateral 
foot arthritis.  So a medical nexus opinion concerning this 
is needed to decide this claim.  38 U.S.C.A. § 5103A(d) (West 
2002).



Medical nexus evidence is required because there must be a 
link between the veteran's current diagnosis of arthritis, 
with associated chronic right fourth interspace ulcer, with 
any incidents or experiences of his military service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO's August 4, 2001, letter informing the 
veteran of his rights in the VA claims process stated that he 
had 60 days (i.e., until October 4, 2001) from the mailing of 
that letter to provide additional evidence in support of his 
claims.  The 60-day response period is invalid for the same 
reasons as the 30-day response period which was invalidated 
in the PVA case cited above.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Again ask the veteran to provide the 
names and addresses of all medical 
providers, VA and non-VA, from whom he 
has received treatment since service for 
a colon disorder or a foot disorder, or 
from whom he has received treatment since 
June 2000 for his prostate disorder.  Any 
records obtained should be associated 
with the claims file.  

2.  Thereafter, schedule the veteran for 
a VA orthopedic examination to obtain a 
medical opinion responding to the 
following question:

Is it at least as likely as not that 
either the veteran's current bilateral 
foot arthritis, with associated chronic 
ulcer of the right fourth interspace, had 
its onset in service, was present within 
the first post-service year, or is 
otherwise attributable to service?  
Please note the legal standard of proof 
in formulating a response.

The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the question posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claim.  

3.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

5.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




